ORlGlNAL' HLED MAR22 2019

AO 91 (Rev. ll/l l) Criminal Complaint

UNITED STATES DISTRICT COURT
for the
Western District of Missouri

United States of America
` v.

ease NO. [Q»[)/l$ ‘%DF({§/Op£

Cody James Hastings
[DOB 02/17/1986]

\./\/\/VV\/\./

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of JUn€ 2, 2018 in the county of Greene in the

 

 

Western District of Missouri , the defendant(s) violated:

Code Section Ojjfense Descrl`ption

18 U_S_C_ 922(9)(1) & On or about June 2, 2018, in Greene County, Missouri, Within the

924(3)(2) Western District of l\/lissouri, the defendant, having been convicted of a
crime Which is punishable by imprisonment for a tearm exceeding one
year, knowingly possessed, in and affecting commerce, a Hrearm, that is,
a Ke|-Tec .380 caliber tirearms, bearing serial number K3861, and
various rounds of ammunition, Which have been transported in interstate
commerce, in violation of Title 18, United States Code, Section 922(g)(1)
and 924(a)(2).

This criminal complaint is based on these facts:

See Attachment A - Affadavit of Special Agent Jeffrey W. Atwood, With the Federal Bureau of
|nvestigation

d Continued on the attached sheet.

 

451/o eyee 5

Compla nant ’s signature

 

Jeffrey W. Atwood, SA, FBI

Prim‘ed name and title
Sworn to before me and signed in my presence
g 1175 W' '
Date: ola- ap ,
l Judge ’s signature '

City andstate: Springfield. l\/lissouri David P. Rush. U.S. l\/laoistrate Judge
Printed name ancTz‘itle

Case 6:19-mj-02024-DPR Document 1 Filed 03/22/19 Page 1 of 4

ATTACHMENT A

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF MISS()URI

AFFIDAVIT

I, Jeffrey W. Atwood, a Special Agent of the Federal Bureau of Investigation (FBI), being duly
sworn, depose and state the following:

l. l have been employed as a Special Agent of the Federal Bureau of Investigation (FBI)
since 1999. I am currently assigned to the Kansas City Division, Springfield, Missouri Resident
Agency. As a Special Agent of the FBI, l am responsible for investigating violations of various
federal statutes, including firearms violations

2. This affidavit is in support of a criminal complaint charging Cody James HASTINGS
(white male, date of birth 2/17/1986) with violation of Title 18, USC 922(g)(1), for his prohibited
possession of a Kel-Tec .380 caliber pistol on 6/2/18, in Republic, Missouri.

3. The facts set forth in this affidavit are based upon information provided by officers of
the Republic, Missouri, Police Department as well as information I have obtained during the course
of this investigation

4. On 6/2/2018, Republic Police Department (RPD) received a call from a citizen who
advised that a white, male wearing a black hat, black and grey shirt and a backpack had been in
the Family Video store at 590 East U.S. Highway 60, Republic, Missouri. While in the store, the
subject dropped what the caller believed to be a pipe used to smoke drugs. The caller advised that
the subject left the store and was, at the time of the call, in the parking lot near the caller’s vehicle.

5. RPD dispatched patrol officers to the Family Video store to attempt to locate the subject
and determine if a crime had been committed

6. RPD Officer J. Warnow was the first officer to arrive in the area of the call. Officer
Warnow observed an individual who matched the description of the subject from the Family Video
store. The subject had moved from the F amin Video store but was still in the vicinity.

7. Upon arrival Officer Warnow made contact with the subject who was later identified as
Cody James HASTINGS. Officer Warnow asked HASTINGS if he had been in the Family Video
and if he had dropped a pipe.

8. HASTINGS then volunteered the following information to Officer Warnow.
HASTINGS said that the backpack he was carrying was not his. HASTING said that the only
things in the backpack that belonged to him were his shorts and his boots. HASTINGS told Officer
Warnow that, while at a friend’s house in Republic, he reached into the backpack to get his lighter
and discovered that there was a beige Kel-Tec .3 80 pistol in the back pack. HASTINGS unloaded
the pistol and put the pistol back in the backpack.

Case 6:19-mj-02024-DPR Document 1 Filed 03/22/19 Page 2 of 4

9. HASTINGS further volunteered that he decided to leave the friend’s house and walk
to another location in Republic. While he was walking, HASTINGS stopped in the Family Video
to use their restroom. While HASTINGS was in the Family Video a bong stem fell out of his
backpack. HASTINGS picked up the bong stem and went into the restroom. After leaving the
Family Video, HASTINGS walked to the Kum and Go near Family Video and threw the bong
stem away in Kum and Go’s recycled trash can.

lO. RPD Corporal M. Jenkins arrived at the scene to assist Officer Warnow. HASTINGS
was placed in handcuffs and, based upon HASTINGS’ statements about the firearm in the
backpack, Officer Warnow checked the backpack for a gun.

l l. During the search of the backpack, Officer Warnow discovered a Kel-Tec .3 80 caliber
pistol located in an outside pocket of the backpack. The Kel-Tec .3 80 caliber pistol bears serial
number K3 861 on the firearm. The pistol had one live round of .3 80 caliber ammunition in the
magazine Corporal Jenkins conducted a frisk of HASTINGS and discovered four live rounds of
.3 80 caliber ammunition in the right front pocket of HASTINGS’ jeans.

12. Corporal Jenkins also conducted a search of the recycled trash can at Kum and Go
where HASTINGS said he threw the bong stem away. During the search Corporal Jenkins
discovered a clear glass smoking pipe which appeared to have residue of burned marijuana

l3. HASTINGS was subsequently arrested and transported to the Greene County Jail
where he was booked on charges of Unlawful Possession of a Firearrn and Possession of Drug
Paraphernalia. The Kel-Tec .3 80 pistol and ammunition was recovered and logged into evidence
at RPD.

l4. A review of HASTINGS’ criminal history revealed that HASTINGS has at least one
felony conviction. That conviction was for Child Abuse and resulted in HASTINGS being
sentenced to six years confinement on 2/3/2011. That case is recorded as case number lO-CTCR-
0104202 in Taney County Circuit Court.

15. On 3/21/2019, ATF Special Agent Brian FoX was provided with the preliminary
information regarding the seized firearm. Special Agent FoX has received specialized training in
the determination of the interstate movement of firearms s an ammunition Special Agent FoX
concluded that the Kel-Tec .380 pistol was not manufactured in the State of Missouri. Special
Agent FoX therefore concluded that the firearm possessed by HASTINGS, in Republic, Missouri,
in the Western District of Missouri, would have traveled in or affected interstate or foreign
commerce to arrive in Missouri.

Case 6:19-mj-02024-DPR Document 1 Filed 03/22/19 Page 3 of 4

16. Based upon the above information, your Affiant believes that on 6/2/2018, Cody J ames
HASTINGS illegally possessed a firearm that had moved in or affected interstate commerce, being
a convicted felon, in violation of Title 18 U.S.C. Section 922(g)(l).

l swear/affirm that the above information is true and correct to the best of my knowledge and

belief. '

JeffreyL/W Atwood
Special Agent
F ederal Bureau of Investigation

,O
EXecuted on March 3-; , 2019 at gzné:::>p..m

,éle /?E,L

Honorable Judge David P. Rush
United States Magistrate Judge
Western District of Missouri

Case 6:19-mj-02024-DPR Document 1 Filed 03/22/19 Page 4 of 4

